internal_revenue_service te_ge technical_advice_memorandum area manager - xxxxxx taxpayer's name taxpayer's address may xxxxxx xxxxxx xxxxxx taxpayer's identification_number xxxxxx years involved conference held uniform issue list xxxxkx xxxxxk issues whether funds derived by t a slate-chartered credit_union dascribed in sec_501 k of the intemal revenue code from the fallowing activities should be treated as unrelated_business_taxable_income undes section dollar_figure of the code a sale of members financial management services formerly plan america’ d o d m n o sale of credit life and credit disability insurance financial management services to u financial services to nonmembers through a shared branching network of credit unions interest_income income received from v's provision of services to nonmembers sale of checks escts t is a state-chaitered credit unlon which is recognized as exempt from federal_income_tax under sec_50 a of the code as an ‘organization described in section s01 c a 1's board_of directors supervisory commities and lean committee are comprised entitely of electad members of the credit_union who serve ona voluntary basis without compensation t's purposes as stated in its articles of incorporation are to pramote thrift and provide low cost credit for its members t's activities include accepting deposits ftom and maintaining the accounts and savings of its members these deposit accounts include savings or share accounts on which members earn periodic dividends credited to the accounts and share drafl accounts which are trangaction accounts similar to bank checking accounts t represents that its day-to-day business operations giffer from conventional banking institutions in several ways t states that it conducts its business to reflect its non-profit mutual structure t makes loans to ts members and states that many borrowers have low incomes and might not otherwise qualify for credit from conventional for-profit banks t alao represents thal it regularly issues loans for very smali amounts such as loans for auto repairs which are typically not made by for-profit banks t indleates that it serves smaller communitias than those served by for-profil banks t eiso indicates that because of its mutual non-profit operation ail members not just those maintaining high minimurn balances are able to eam competitive rates on their deposits and pay law banking fees t represents that in order to maintain its financial viability and continue to satisfy its stated purposes of promoting thrift and providing a source of low cast credit it has endeavored to become a full service financial_institution consequently t offers mare than just demand deposits and loans currently t provides members financial services financial services to u and financial services to nonmembers through a shared branching network of cradit unions t also makes credit iife and credit disability insurance available to ils members in connection with several loan programs the different types of insurance are described in more detall below t also sells checks to its members all of these products are underwritten or otherwise provided by third-party insurance companles or other third-party vendors in each case t makes its members aware of the putpose and availability of these products answers members’ quastions about the products or refers he member to the vendor for ‘additional information and with respect ta some of the products obtains and submits applications for coverage premium payments and claims during the years at issue t made the following types of loans personal mortgage vehicle and other secured and unsecured loans the majorily of the loans were personal mortgage and vehicle no information was provided by t regarding number of loans made during the years at issue and haw many of these loans were collateralized t did not provide information regarding the default rate on these loans as percentage of totals for years at issue t filsd form unralated business income_tax retum for both years however the amounts derived from the sale of the products discussed herein were not included as income derived from unrelated_trade_or_business a mefs program’ iembers financial services progr sale the mfs program is a financiat services program that provides services ‘that t does not offer the mfs program is w's direct response marketing program the mfs program authorizes w to offer insuranca products to its members through a local representative product offers include mutual funds variable annuities fixed annuities variable universal life long term care insurance and term and whole ilfe insurance w has a tepresentative located at t and supplies office space furniture equipment phone fines and marketing support to that representative pursuant to the agreement t made with w w pays a percentage of the new business_expense allowance dollars on all products offered by the mfs program the percentage varies based on the calendar year-to-date accumulated expense allowance the amount pald to t is approximately to percent of the new business_expense allowance dollars the monthly service reimbursement is percent of the renewal allowance dollars sale of cradit life and credit disability insurance t offers lis member borrowers the opportunity to purchase credit life and credit disability insurance on certain loans t is a party to and beneficiary of standard group credit disabillty policies with a third party insurance_company under these policies a member-borrower who obtains a loan mortgages and ‘other loans secured_by real_estate ara often excluded may if he or she chooses b obtain credit disability insurance which pays the loan installments during the period of physical disability which impacts the borrower's employment a loan officer informs sach member-borrower of the availability of credit life and credit disability insurance coverage and if the member-borrower elects to obtain the coverage the premium charge is added to the borrower's joan balance obtaining the credit disability insurance coverage fs never a condition of the member's receipt of the logn as reflected in the group credit insurance_policy and letter agreements the ‘credit disabillty coverage is standard coverage which provides that the insurer will repay the balance of a member's loan up to dollar_figure policy timit the maximum loan duration coverad i sec_120 months and only credit_union members are eligible t does not offer credit disability insurance in connection with overdraft protection home equity loans and real_estate loans under the terms of the policy t is also reimbursed for ils administrative expenses in connection with its performance of the prescribed duties ag the policyholder t's employees perform the following duties with respect to the credit disabtity insurance program during the loan process and as part of the foan transaction iteelf explain the insurance program to mamber-borrowers process insurance applications collect and forward the premiums to the insurance_company receive and forward claims claims can be fled directly by the member borrower to the insurance_company and answer mamber-borrowers' questions t's staff may recommend that the member ‘opt to obtain coverage in situations where coverage appears beneficial based an the lavel of personal and family resources available for loan repayment in the event of disability the credit disability insurance coverage requires monthly premium payments the charges are calculated by t and added to the member's loan balance t remits the premiums it has collected less its expenses ae noted above to the insurance_company t's commission for its role in coverage issuance and policy administration i sec_26 to percent of the premiums written for credit disability insurance this bercentage is based on an agraement between t and the insurance_company at the time the insurance was purchased on finangial manx nt ices fo u t wholly owns x a credit_union service_organization x entered into a u is chartered by the contract with u for x to provide broad based management of the operallons of a smaller newly created state chartered credit_union u same state as t the contract provides in part as follows x to manage the operational systems of u and to assist u in establishing appropriate policies and procedures x agrees to use t’s employees and x's employees to provide services to u in opening accounts for members accepting deposits to accounts processing withdrawals from accounts clearing checks drawn upon the checking accaunts accspting loan applications releasing of loan proceeds to the borrower preparing necessary reports and other activity regarding the operation of a financial_institution t must permit x to use its facilities in carrying out the business of u u kas final approval regarding such policies procedures and x's to provide u policies procedures and forms for the operation of u forms x has authority to carry out all poticies and procedures except for investment activites u shall direct investment activity xis to hire supervise and train ali such personnel as needed for the services to be provided pursuant to the agreement ushall buy the data processing equipment necessary for handling services provided under the agreement including computer_software hardware operating system licenses and all necessary items for u's data processing operations u's funds shall be processed through x's computer operations center u shall pay x compensation and ail costs of x regarding the performance of the agrsement x in addition to relmbursement for expenses shall be pald dollar_figure for the first year and dollar_figureu for the second year of the agreement after the first two years the method of determining compensation shail be renegotialed compensation from x to t shall be by separate agreement throughout the agreement x has agreed to provide the services through the use of t's employees and facllities t is not a party to the agreement t has represented that the compensation arrangement it has between x and u with x is verbal and that it was unable to detail the terms of the verbal agreement t also stated that it performed all tha services required under the contract on behalf management fees from u of x to u for years under audit t recorded dollar_figurev in the details were not fumished because t slates that the relationships among t u and x were never carefully delineated relationships did not follow the pattern apparently contemplated by the written contract additionally the u acled as a full service branch of t in a suburb where t had no other branches the sign on the bullding showed the names of both credit unions t states that the revenues generated under the management_contract were used to cover t’s staffing and administrative support costs for operating the new branch facility subsequently u was merged into t x's form_1420 filed for years under audil show that x's total assets were sw and the retum reflected zero receipts and zero expenditure d i i nt to nonmembers during the years at issue t derived transaction fee income for providing financial services to nonmembers the financial services provided included but were not limited to account withdrawals deposits loan payments and check cashing the services were the same services as provided ta its membership nonmembers served were members of credit unions that are part of the service_center network scn e interest_income during tha years at issue t eamed interast income on a loan to v t owns fifty-five percent of v f income received from v's provision of services to nonmembers v provides financial services to members of credit unions participating in financial services network whereby they may utilize certain credit_union service centers the credit_union service centers allow members of the various credit unions to transact financial business on a shared branching basis by means of a computer network v also manages and operates a centralized indirect lending program which provides loan services te members of participating credit unions al various vehicle dealerships under the indirect lending program v generates revenue ftom fees charged lo participating credit unlans for each booked loan t as well as numerous other credit unions are served by vv ‘the form_1085 - u s partnership return of income schedule_k-1 partners share of income credits etc recaived by t from v for the first year at issue shows approximately dollar_figurex in income from trade_or_business activiies the k-4 received for the second year al issue shows a loss of approximately dollar_figurey fram trade_or_business activities g saleof checks t has an agreement with y whereby t agrees to market andior sell y's checks to its members pursuant to the contract t agreas to use its best efforts to place orders for all of its members’ requirements for checks and check-ralated products y provides the base price of member's chacks and t debits member's accounts for the cost of the checks for the years at issue t recelved a commission of approximately percent of the total amount bitled t provides its membership with brochures and order forms and answers questions regarding x's products informs members that they can order checks directly from other vendors if a member inquires about purchasing checks from another company t states that itis an option available to the member a member can purchase checks directly from other vendors by mall phone or over the internet law sec_601 of the internal_revenue_code provides in part that organizations described in sec_501 are exempt from federal_income_tax section dollar_figure c a of the code specifically exempts from federal_income_tax credit unions without capital stock organized and operated for mutual purposes and without proflt sec_1 -1 of the income_tax regulations provides in part that credit unions other than federa credit unions described in sec_801 of the code without capital stock organized and operated for mutual purposes and without profit are exempt from tax under sec_501 state-chartered credit unions were first acknowledged as exempt from federal_income_tax in a opinion of the attomey general the attorney_general considered credit unions organized under the iaws of the commonwealth of massachusetts the atlomey general's opinion described the purposes of credit unions existing at that time it is apparent that the purpose of these financial associations fs fo help people save and to assist those in need of financial help whose credit may not be established at the larger banks similar and supplemental to the existing agencies for promoting thrift namely the savings banks and cooperative banks except ona much smaller scale in realty they are fundamentally the aitomey general's opinion also described some of the operations of credit unions making loans in appropriate arnounts to merribers on which a low rate of interest is charged and that pjrompt payment of abligations is a fundamental requirement the opinion described in detail the procedures by which members’ savings were held oy the credit_union and how the members amed interest on their deposits the opinion also polnied to the democratic character of the governance of these early credit unions by their members at ‘the annual meeting of tha association each member shareholder and depositor has bul one vote after review of the features and operations of these early massachusetts redit unions the attomey general's opinion held that state-chartered oredit unions would be exempt from federal_income_tax see u s op atty gen the iegal analysis of the attorney general's opinion was adopted in treasury regulations issued in and this remained the official basis for the tax exempt status of slate-chartered credit unions until the revenue act of granted express statutory tax-exempt status to state-chartered credit unions however the revenue act of removed tax exemption from savings and loan associations cooperetiva banks and mutual_savings_banks the legislative_history of the act suggests that the reason these entities lost their ‘exemption was because of their increased similarity to commercial banks and the resulting loss of thelr original characteristic of mutuality specifically refering to the early days of these institutions the legislative_history states the fact that the members were both the borrowers and the lenders was the essence of the mutuality of these organizations see genarally s rep no date reprinted in u s code cong ad svc prasént-day sec_501 k14 - as enacted in - incorporates the requirements of mutuality and non-profit aperation which formed the basis for the attorney general's recognition of credit unions’ tax-exempt status in accordingly the basic purposes of tha cradit union tax exemption remain essentially the sama today as they were in based on the atlomey general's opinion the basis far exemption is the provision of savings accounts and loans to members who may not be served by banks in a non-profit and mutual manner sec_511 of the code imposes a tax on the unrelated business taxable income of organizations otherwise exempt from federal_income_tax under sec_5o1 c section sec_12 of the code provides that the term unrelated_business_taxable_income means with certain modifications the gross_income derived by an organization from any unrelated_trade_or_business regularly cartied on by it jess altowable deductions sec_512 of the code provides that if a trade_or_business reguiarly sartied on by a partnership af which an organization is a member is an unrelated ‘trade or business with respect to such organization then such organization must include its share of the income from that trade_or_business in its calculation of ubit sec_513 of the code definas the term unrelated_trade_or_business in the case of any organization subject ta tax imposed by sec_511 ae any rade or business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of iis exempt_function sec_1 a of the regulations provides that gross_income af an exempt_organization subject_to the tax imposed by sec_511 of the code is with certain exceptions includable in the computation of unrelated_business_taxable_income if business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions it is income from trade_or_business auch trade or sec_1_513-1 of the regulations provides thal the term trade_or_business has the same meaning it has in sectlon of the code and generally includes any activity carried on for the praduction of income from the sale_of_goods or the performance of services sec_1_513-1 cx of the regulations states thal in determining whether a trade_or_business is regularly carried on’ within the meaning of section sec_12 of tha code regard must be had to the frequency and continuity with which the activities are conducted and the manner in which they are pursued hence for example specific business activities will ordinarity be deemed regularly carried on if they manifest a frequency and continuity and are pursued in a manner generally similar to comparable commercial activities of nonexempt organizations sec_1_513-1 d of the regulations provides that gross_income i derived from unrelated_trade_or_business within the meaning of section a of tha code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption s granted the presence of this requirement necessitates an examination of the relationship between the business activities that generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 d of the regulations provides that a rade or business is related to exempt purposes in the relevant sense only where the conduct of the business activitles has a causal relationship to the achlevement of exemt purposes other than through the production of incoma and it is substantially related for purposes of section only if the causal relationship is a strang ‘one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distabutlon of the goods or the performance of the services from which tha gross_income is derived must contribute importantly to the accomplishment of those exempt purposes whether activities contribute importantly to an organization's exempl purposes depends in each case upon the facts and circumstances involved in louisiana credit_union leaque f 2d dollar_figure sth clr a business league described in secllon c of the cade engaged in several activities including the endorsement of insurance to its members the court analyzed whether these activities were substantially related to the business league's exempt_purpose under sec_501 cx6 of advancing the credit_union movement in order to determine whether income generated from those activities sesulted in unrelated ousiness income to the business league in its anatysis the court stated that the substantial relationship’ determination is necessarily a fact- based inquiry d pincite the court also noted that the reguiations under section require a case-by-case identification of the exempt_purpose an analysis of how the activity contribules to thal purpose and an examination of ‘the scale on which the activity is conducted the league promoted the purchase of insurance policies from a particular carrier providing the cartier with canvenient services fh the marketing and administration of its programs the court stated that the league's endorsement of graup insurance plans was principally motivated by a desire to raise revanue the court also discussed at length the distinction batween group and individual benefit the court said the distinction between inherenily group benefits and individual benefits is analogous te the aggregate entity concept familiar in partnership_taxation just a8 member of a partnership may enjoy benefits in his separate capacities as partner and non-pariner so may a member of the snjoy benefits both as a league member and as an individual credit_union only those activitles that benefit the credit unions in their capactles as league members can be consklered substantially related to the league's exempt_function this group benefit standard league aso accords with the requirement that a business league seek to improve the conditions of an entire tine of business rather than perform discrete services for individuals see sec_1 c -1 when the activities of a business league are directed toward the achievement of the common business_interest of its members the benefits that accrue to its members are inherently group benefits ig pincite the court continued its analysis by stating that insurance endarsement and administration is not the sort of unique activity that satisfies the substantial relationship_test nor do the benefits of that activity suffice id al rather than merely advising members of the availability and desirability of insurance coverage to cradit unions generally the league promoted the purchase of polices from a particular cartier the court affirmed the districl court's rationale that the jeeque’s insurance activities did littie more than generate revenue because the league's endorsement was basically a fundraising activity it was by defintion unrelated business activity under section a jd pincite therefore the courl concluded that the league's insurance activities were not substantially related to its tax-exempt purpose of advancing the credit_union movement rather the connection between the furtherance of the credit unlon movement and the selling of insurance was at best tangential y in pi ional i agente of michigan mi'r 78_tc_246 in holding that the business league’s activities cir the court held that 726_f2d_1097 administrative fees and an experience rating reserve refund received by a business league described in sec_501 6x6 of the code for promoting group_insurance programs for its members constituted unrelated_business_taxable_income under section sec_42 were not substantlally related the court considered whether the league's insurance activities contributed importantly fo the league's exempt_purpose of advancing the common business interests of independent insurance agente the court stated that the burden is on the taxpayer to show that the challenged aclivities contribute directly and importantly to the improvement of conditions in a particular line_of_business activities did little more than generate revenue for the association and provided members with a convenient and economical service in the operation of their agencies as such they stood in sharp contrast to petitioner's educational and legislative activities which served the broader purpose of improving the general business environment in which insurance agents operated thus the court found petkioner's activity of promoting insurance was not substantially reated to its exempt_purpose the court noted that the petilloner’s ineurance in la calsse popu563_f2d_505 1st cir the government unsuccessfully challenged the exempt status of an organization chartered as a credit_union by the stale of new hampshire under sec_501 a of the code the goverament maintained that the organization was not exempt because it offered wide variety of services typically offered by nonexemp full service banks and was therefore not ‘organized of operated as a credit_union among these services ware checking accounts mortgage toans banking by mail safe deposit boxes and a night depository this case focused solely on the taxpayer's exemption under sec_501 and did not address the provisions of sec_511 through in alabame central credit_union v u s f_supp in d ala a credit_union described in sec_501 of the code offered cancer and group_life_insurance to its individual members the issue was whether commissions that the credit_union received from servicing these particular types of insurance polictes constituted unrelated_business_income under sec_512 the court did not reach the issue for jurisdictional reasons however it stated in a footnote that the petitioner would have lost on the merits of this issue because the policies benefited the insured without any reference to the member's loans or accounts with the credit_union that court stated in dicta that cancer and group_life_insurance offered by a credit_union to its members would result in unrelated business table income for the following reasons petitioner eamed commissions for servicing cancer and group_life_insurance policies these policies ware for the express benefit of the insured without any reference to the member's loans or accounts with the cradit union petitioner derived no benefit from the policies other than commission on the sale of sald policies earned from the insurance_companies which issued the policies tho sale of the cancer and group jife insurance policies at issue had no substantial causal relationship to petitioner's exempt purposes and the sale of the policies bore no relationship to petitioner's function as a credit_union id pincite revrul_69_282 1969_1_cb_155 provides that an organization must ba formed and operated under the state law governing the formation of cradit unions to qualify for exemption under sec_501 c of the code as a state- chartered credit_union revrul_72_37 c provides that to qualify as credit_union_exempt fram income lax under sec_601 c14 a of the code an organization must in addition to being formed and operated under a state credit_union law operate without profit and for the mutual benefit of its members the revenue tuling clarified rev_rul stating that a state charter is a threshold requirement for exemption but not the sole requirement revrul_60_228 c interprets the substantially related faquirement of sec_513 an organization exempt from federal_income_tax as n agricullural organization described in sec_507 of the code promotes wider insurance coverage including life casualty and fire insurance among its members and other local farmers the insurance programs are provided by several insurance_companies but the organization's admini istrative and sectetarial staff is assigned to the work the organization receives an overall fee from the insurance_company for office and other services rendered them in connection with the insurance programs the revenue_ruling provides that a trade_or_business is substantlally related to an organization's exempt_activities if the principal purpose of the trade_or_business furthers these exempt purposes however in this case such activities are not usually associated with the functions of an agricultural_organization and normaily would not be carried on by ‘such an organization in furtherance of lis exempt purposes therefore these activities are not substantially related to the organization's exempt purposes thus the income resulting from these activities is subject_to tax under section dollar_figure analysis in determining whether an income-producing activity is an unrelated_trade_or_business it is necessary to show that there ig a trade_or_business the trade_or_business is regularly carried on and the conduct of the trade_or_business is not substentially related to the organization's exempt_purpose or function see section big_number a of the regulations t has agreed that the activities at issue are regularly carried on trades_or_businesses tharafore the sole issue is whether each activity is substantially related to the organization's achievement of its exempt purposes section dollar_figure gross_income is derived from an unrelated_trade_or_business if the conduct of tha trade_or_business is not substantially related other than through production of funds to the purposes for which exemption is granted of the regulations determination of the substantial relationship issue requires an ‘examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt purposes id the regulations further state that for the conduct of trade_or_business from which particular ariount of gross_income is derived to be substantially ralated to purposes for which exemption is granted the production or distribution ef the goods or the performance of services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_513-1 of the regulations see alsg profl ins agents of michigan supra insurance activity was not substantially related because actlvity did little more than generate revenue and provide members with a service credit_union leaque supra league's endorsement of group and did not further taxpayer's exempt_purpose of improving business conditions ouisiana insurance plans was principally motivated by a desire to ralse revenue and at best was only tangentially related to the furtherance of the league's exempt_purpose of improving business conditions of one or more lines of business the court found the requisite substantial relationship lacking for t’s activities to escape taxation as unrelated_business_income the activities must contribute directly and importantly to the accomplishment of one or more of t's exempt purposes-promotion of thrift and providing low cost credit for its members through mutual and nonprofit operation sec_1 d of the regulations see alse prof ins agents of michigan supra we address each of the activities below mfs program t argues that because w's direct response markating program the mfs program furthers the mutual operalions required of credit unions the income resulting therefrom is not subject_to libit t argues that the provision of mfs program products contributes importantly to the credit union's exempt_purpose of promoting thrift and providing basic financial protection to members on a mutual basis t also argues that the products enhance the core repayment principal of the credit_union movement the facts do nat show how sales pursuant to the mfs program contribute directly and importantly to t's exempt_purpose t does not state how the sale of products pursuant to the mfs program provides a mutual benefit to t's members t has not shown that the sale of products pursuant io the mfs program encourage savings by members who purchase those products the mfs program does not provide any incentive or support for saving nor dees it aid a member in seeking and obtaining a loan there are no facts showing that the sale of products pursuant to the mfs program fas reduced the cost of providing credit to all members or benefited the membership as a whole in any way a member's purchase of a product pursuant to the mes program provides financial protection to an individual that purchase and the resuitant protection does not benefit members as a whole except through the production_of_income elements of the agreement by t and w ara also indicative of the motivating goals of t for instance w obtained a covenant not o compete clause which ansured that no other company would offer the same type of products to t's members if t was truly concerned with enhancing the core repayment principal of the credit_union it woutd offer insurance from all companies to its members so that its members would have the jargest selection of benefits and costs applying the factors of alabama central credit_union supra t earne commissions for offering tha mfs program sells policies for the express benefit of the insured without any reference to the member's loans or accounts with the credit_union derives no benefit from the palicies other than ‘commission on the sale of the policies earned from the insurance_companies that issued the policies the sale of the insurance policies referred to has no ‘substantial causal relationship to t's ‘exempt purposes and the sale of the bolicies bears ne relationship to t's function as a credit_union t gid not provide information regarding number of products sold pursuant to the mfs program for either or based on all of the facts and circumstances t's activities with respect the sale of products pursuant to the mfs program do not contribute importantly to accomplistiing t's exempt purposes the facts do not show how the sale of such products contributes to t's exempt purposes of promoting thrift and broviding low cost credit the sale of products pursuant to the mfs program does litte more than produce income for t therefore the sale of products pursuant to the mfs program is not substantially related to t's exempt purposes and amounts received therefrom are subject_to ubit lity insurance tif t argues that the sala of credit life and credit disebility insurance is directly relatad to the credit union’s specific exempt purposes of fostering thrift among the members including both the extension of credit to members on reasonable terms and encouraging savings among the members and providing services to members on a mutual basis t further maintains that cradit ineurance which is an integral part of a member loan transaction is a mechanism for assuring the prompt repayment of debis in situations where the financial resources of the borrower and the borrower's family become stralned as a result of disability the facts do not show how sales of credit life and credit disability insurance contribute directly and importantly to accomplishing t's exempt purposes credit life and credit disability insurance are not required for the approval of a loan in fact credit life and credit disability insurance are not available to members on certain types of loans such as mortgage and other real_estate loans the member decides whether to purchase credit life and or disability insurance based on his or her own assessment of whether the insurance wil provide a benefit to thal individual member the individual member benefits in that tha mamber need not worry about paying a loan to t in the eventof disability whils there is also a benefit to the credit_union as the beneficiary the facts do not show how the sale of credit ife and cradit disability insurance otharwise contributes importantly and directly to accomplishing t's exempt purposes other than through the production_of_income availability of credit disability insurance does not encourage savings or assist t in offering low cost credil es t does nat take into consideration the need for this insurance by members t performs no studies to determine which members may need credit disability insurance and there is no required corresponding counseling to members who may have more need than others although t's staff may recommend insurance based on the level of personal and family resources these recommendations are not mandatory in specific cases and coverage is nol required in these cases additionally t's arguments do not address the fact that bonuses are paid to employees based on the number of pallcies sold providing a profitmotiva incentive to t's employees rather than a membership benefit as a whole in addition t's commissions are high ranging from fo percent of premiums_paid applying the factors of alabama central credit_union supra t earns commissions for providing credit life and credit disability insurance sells policies for the exprass benefit of the insured albeit with reference to a member's foan with the credit_union detives some benefit from the credit life and credit disability insurance but the primary benefit is production_of_income both through the commission on the sale of the insurance earned and tha bonuses paid to t employees the insurance referred to has no substantial causal relationship io t's exempt purpases and the insurance bears no relationship to ts function as a credit_union looking at the facts with raspect to credit jife and credit disability insurance the sale of credit insurance is not substantially related o t's exempt purposes the available information indicates that the sale of insurance is primarily for the purpose of generaling income to t and some of tts employees and for the benefit of the insured rather than for the benefit of t’s membership based an all of the facts and circumstances t's activities with respect to the sale of credit ilfe and credit disability insurance do not cantributs importantly to accamplishing t's exempt purposes therefore the sale of credit life and credit disability insurance is not substantially ralated to t's exempt purposes and amounts received therefrom are subject_to ubit financial management services to u t argues that its services further the mutual operations required of credit unions therefore the income resulting therefrom is not subjact to ubit t argues that the provision of services and products contributes importantly to the credit union's exempt_purpose of promoting thrift end providing basic financial protection to mambers on a mutual basis the facts show that a contract between x and u existed under which x would provide financial management services to u another agreement existed between x and t whereby t would assist x in the provision of those services to u the reality of the relationship between t x and u was that t provided services ta u u compensated t for those services and x was disregarded in fact u has now been marged into t the facts do not show hew the income received by t pursuant to the is not one of ts members u's members benefited by t's agreement between u and x contributes directly and importantly to t's exempt_purpose u management of u while there was also a benefit to some individual members of t by allowing them to use u's facilities to transact business with t the facts do hot show how the menagement of u contributes importantly and directly to accompilshing t’s exempt purposes other than through the production_of_income there are no facts showing that the provision of financial management services pursuant to the agreement has reduced the cost of providing credit to all members or benefited the membership as a whole in any way applying the factors of alabama central credit_union supra t ears compensalion for financial management of u offered pursuant to the agreement betwean u and x provides financial management services for the express benefit of u without any referance to t's members derives no benefit from the provision of financial management services to u other than compensation the sale of the services referred to has no substantial causal relationship to t's exempt purposes and the sale of the services bears no relationship ta t's function as a credit_union based on all of the facts and circumstances t's activities with respect to the provision of services pursuant to the agreement between u and x do not contribute importantly to accomalishing t's exempt purposes the available information indicates that the feas generated from t's financial management of u are primarily for the purpose of generating income to t and for the benefit of the u's membership rather than for the benefit of t's membership tharefore the provision of services pursuant to the agreement between u and x is not substantially related to t's exempt purposes and amounts received therefrom are subject_to ubit ini i ser fo nor srs t argues that transaction fee incame received from nonmembers is irrelevant long a8 the underlying trade_or_business activity itself is substantially related to t's tax-exempt purpose t argues that lis provision of services and products in reciprocal financial service network is substantially related to its exempt_purpose dollar_figure all revenue derived from that activity is exempt from ubit the facts do not show how the fees charged to nonmember users of the reciprocal financtal service network contribute directly and importantly to t's exempt_purpose the nonmember benefits in thal he or she can obtain financial services from t while there is alsa a benefit to t's members in that they can obtain services from other credit unions participating in the network the facts do not show how the transaction faes charged to nonmembers contribute importantly and directly to accomplishing t's exempl purposes other than through the production_of_income availabiliy of other credit_union branches does not encourage savings or assist t in offering low cost credit applying the factors of alabama central credit_union supra t earns fevenue for providing nonmembers access ils facilities t derives little benefit fram nonmember use at its branches charging fees for nonmember use at t's branches has no substantial causal relationship to t's exempt purposes the nonmember branch usage referred to has no substantial causal relationship to t's exempt purposes and the nonmember branch usage bears no relationship to t's function as credit_union looking al the facts with respect to nonmember transaction fees such fees are not substantially related to t's exempt purposes the available information indicates that the fees generated from nonmember usage are primarily for the purpose of generating income to t and for the benefit of the nonmember user rather than for the beneftt of t's membership based on all of the facts and circumstances t's activities with respect to the nonmember transaction fees do hot contribute importantly te accomplishing t's exempt purposes therefore the nonmember transaction fees are not substantially related to t's exempt purposes and amounts received therefrom are subject_to ubit nterest income t argues that its services further the mutual operations required of credit unions therefore ihe income resulting therefrom is not subject_to ubit t argues that the provision of services and products contributes importantly to the cradit union's exempt_purpose of promoting thrift and providing basic financial protection to members on a mutual basis the facts de not show how the incame raceived by t from the toan to v contributes directly and importantly to t's exempt_purpose t does not state how the loan to v provides a mutual benefit o t's members t has not shown that the loan to v and the interest received therefrom encourage savings by t's members the loan does not provide any incentive or support for saving for t's member nor dogs it aid a member in sesking and obtaining a loan t recelved interest_income from a contralled entity v within the meaning of section b of the code the interast income derived by t ubit is subject_to income ision ived vv of t argues that incame received from nonmembers is irrelevant so long as the undedying trade_or_business activity itself is substantially related to t's tax exempt_purpose t argues that v's provision of services and products in a lo nonmembs tinancial service network and indirect lending program is substantially related to its exempt_purpose go all revenue derived from that activity is exempt from ubit the facts do not show how the fees charged to nonmember users af the finangial service network and indirect lending program contribute directly and importantly to t's exempt_purpose the nonmember benefits in that he or she can obtain financial services from v while there is also a benefit io t’s members in that they can also oblain services from v the facts do not show how the fees charged to nonmembers contribute importantly and directly to accomplishing t's exempt purposes other than through the production_of_income applying the factors of alabama central credit_union supra t eams revenve through v's provision of nonmember accass to its service centers and loan program t derives little benefit from nonmember use at v's service centers and various auto dealerships charging fees for nonmember use of v's service centers and loan program has no substantial causal relationship t's exempt purposes the nonmember usage referred to itself has no substantial causal relationship to t’s exempt purposes and the nonmember usage beers no relationship to t's function as a credit_union looking at the facts with respect lo income derived by nonmember usage of v's services and producis such income is not substantially related to t's ‘exempt purposes the available information indicates that the fees generated from nonmember usage are crimarily for the purpose of generating income to v which in tum generates income to t and for the benefit af the nonmember users rather than for the benefit of t's membership based on all of the facts and circumstances 's activities with respect to the nonmember income da not contribute importantly to accomplishing t's exempt purposes therefore the v's income derived from nonmember usage is not substantially related to t's exempt purposes and under section sec_12 of the ode amounts received by t therefrom ara subject_to ubit check sales because the sale of checks furthers t's exempt purpases the income resulting therefrom ts not sublact to ubit checks allaw members access to their funds hell on deposit accepting member funds far deposit including allowing the members access to these funds is obviously a erilical and central exempt_function of a credit_union therefore the saie of checks to t member- borrowers is substantially related to t's exempt purposes conelusign for reasons set forth above we conclude that the income receivad by a sec_801 c credit_union from the activities listed below are not substantially related lo the furtherance of t's exempt purposes and therefore are subject_to ubit g o o m a sale of members financial management services sale of credit life and credit disability insurance financial management services to u financlal services to nonmembers interest_income income recaived from v's provision of services to nonmembers we also conclude the sale of checks by t to its members is substantially related to the furtherance of t's exemp purposes and therefore is not subject_to ubit a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end-
